MEMORANDUM **
Juan Barela appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action alleging that the Woodland (Washington) Municipal Court, Cowlitz County Superior Court, and four individual judges violated his constitutional rights during proceedings related to a misdemeanor theft charge that was subsequently dismissed. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal based on judicial immunity. Moore v. Brewster, 96 F.3d 1240, 1243 (9th Cir.1996). We affirm.
The district court properly dismissed all claims against the judge-defendants because Barela’s complaint challenges only actions they took in their judicial capacity. See id. at 1244-45 (applying “functional approach” to judicial immunity and stating that “immunity flows from the nature of the responsibilities of the individual official”). Notwithstanding any procedural imperfection in the appointment of the defendant judges, they were de facto judges. See Barrett-Smith v. Barrett-Smith, 110 WashApp. 87, 38 P.3d 1030, 1033 (2002).
Barela’s attempt to state a civil rights claim against the Woodland Municipal Court and the Cowlitz County District Court fails because his complaint lacks specific factual allegations showing how the courts or any individual defendant engaged in any discriminatory practice. See Richards v. Harper, 864 F.2d 85, 88 (9th Cir.1988).
Barela’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.